DETAILED ACTION

Claims 1-9 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2, 3, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 2 and 7, it is not clear what is meant by the first variable being able to make the process of a subsequent step different according to whether the first variable reaches a threshold value.  How can the variable make the process of subsequent step different?

As per claims 3 and 4, they depend on claim 2 and do not correct the indefiniteness.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claims 1, 8 and 9 recites a test case generation apparatus to analyze software to execute a process of one step for each input of a value, thereby generating, as a test case, a sequence of values that are input for a test of the software, the test case generation apparatus comprising: processing circuitry to determine that, with respect to a state variable that is shared among processes of a plurality of steps and holds a value according to an execution result of a process in each step as the processes of the plurality of steps are sequentially executed, when the value of the state variable after execution of one of the plurality of steps and the value of the state variable after execution of a different step are equal, those two steps are equivalent steps, and to analyze the software excluding one of the two steps determined to be the equivalent steps, thereby generating the value to be included in the test case.
Step 2A – Prong 1: Claim 1, 8 and 9 recites, determine that, with respect to a state variable that is shared among processes of a plurality of steps and holds a value according to an execution result of a process in each step as the processes of the plurality of steps are sequentially executed and analyze the software excluding one of the two steps determined to be the equivalent step. These limitations as drafted, is a process that, under 
Step 2A-Prong 2: Independent claim 1, 8 and 9 recites generating the value to be included in the test case all of these concepts relate to collecting and comparing known information. The concept described in claims 1, 8 and 9 are not meaningfully different than those concepts found by the courts to be abstract ideas. Generating the value to be included in the test case is merely post activity solution using generic computer components without integrating to the practical solution. Dependent claims 2-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of analyzing in claim 2, processing and determining in claim 3, analyzing in claim 4, sequentially analyzing in claim 5, determining and analyzing in claim 6 and determining in claim 7 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analaysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (US-PGPUB-NO: 2019/0018765 A1), in further view of Ciolfi et al. (US-PGPUB-NO: 2005/0216248 A1) hereinafter Ciolfi and Varadarajan et al. (US-PGPUB-NO: 2018/0095867 A1) hereinafter Varadarajan.

As per claim 1, Isoda teaches a test case generation apparatus to analyze software to execute a process of one step for each input of a value, thereby generating, as a test case, a sequence of values that are input for a test of the software, the test case generation apparatus comprising: processing circuitry to determine that, with respect to a state variable that is shared among processes of a plurality of steps and holds a value according to an execution result of a process in each step as the processes of the plurality of steps are sequentially executed (“With this arrangement, the test case generation unit 24 identifies a set of the test cases 36 that enable checking of each of the plurality of input conditions 31 extracted in step S1, each of the plurality of output conditions 32 extracted in step S1, and each of the plurality of arrival points corresponding to the arrival signals inserted in step S2,” see Isoda paragraph [0072] wherein the input conditions are the state variables along with values corresponding to each input signal (i.e., step)).
Isoda does not teach when the value of the state variable after execution of one of the plurality of steps and the value of the state variable after execution of a different step are equal, those two steps are equivalent steps. However, Ciolfi teaches when the value of the state variable after execution of one of the plurality of steps and the value of the state variable after execution of a different step are equal, those two steps are equivalent steps (“The merge block semantic is such that on a given time step its output is equal to the last block to write to an input of the merge block,” see Ciolfi paragraph [0071], where the time step is interpreted as the state variable output and the two blocks are merged into one since the blocks are equivalent).
Isoda and Ciolfi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Isoda’s teaching of generating test cases in system development with Ciolfi’s teaching of restoration of simulation context information from a previous simulation or execution into a new simulation or execution of a block diagram to incorporate determining whether two blocks are equivalent based on the time step output being equal to one another in order to merge into one block and reducing the amount of steps.
Isoda modified with Ciolfi do not teach to analyze the software excluding one of the two steps determined to be the equivalent steps, thereby generating the value to be included in the test case. However, Varadarajan teaches to analyze the software excluding one of the two steps determined to be the equivalent steps (“By removing methods tested by one test case from all subsequent test cases in the sorted list,” see Varadarajan paragraph [0032]), thereby generating the value to be included in the test case (“the selection module 314 may generate a minimized test suite that tests every method M1, M2, M3, and M4 with minimal redundancy,” see Varadarajan paragraph [0032]).
Isoda, Ciolfi and Varadarajan are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Isoda’s teaching of generating test cases in system development and Ciolfi’s teaching of restoration of simulation context information from a previous simulation or execution into a new simulation or execution of a block diagram with Varadarajan’s teaching of selection of test cases for regression testing to incorporate removal of redundant methods in test cases to more efficiently test a software program.

As per claim 5, Isoda modified with Ciolfi Varadarajan teaches wherein the processing circuitry sequentially analyzes the software excluding the one of the two steps determined to be the equivalent steps, step by step (“Referring to the example illustrated in FIG. 12, the test case generation unit 24 executes the Back-to-Back test using the input signals of each test case 36 generated in Method 4 as inputs and determines whether or not the value of each output signal matches the expected value,” see Isoda paragraph [0103]), until a coverage criterion for the test of the software is satisfied (“If the value of each output signal matches the expected value, the test case generation unit 24 determines the execution of the expected operation to be the success,” see Isoda paragraph [0104]).

As per claim 6, Isoda modified with Ciolfi and Varadarajan teaches wherein the processing circuitry determines whether each combination of two successive steps of the plurality of steps are equivalent steps (“If the test cases 36 can be generated with respect to Method 4, the test case generation unit 24 subsequently determines whether or not the value of each output signal matches an expected value with respect to Method 5, using each test case 36 generated by Method 4 as an input,” see Isoda paragraph [0102], where method 4 and method 5 produced matching output signals and Method 4 and Method 5 are successive steps), and analyzes the software excluding the step whose process is to be executed later out of the two steps determined to be the equivalent steps (“By removing methods tested by one test case from all subsequent test cases in the sorted list,” see Varadarajan paragraph [0032]), thereby generating the value to be included in the test case (“the selection module 314 may generate a minimized test suite that tests every method M1, M2, M3, and M4 with minimal redundancy,” see Varadarajan paragraph [0032]).

As per claim 8, this is the method claim to apparatus claim 1. Therefore it is rejected for the same reasons as above.

As per claim 9, this is the computer readable medium claim to apparatus claim 1. Therefore it is rejected for the same reasons as above.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (US-PGPUB-NO: 2019/0018765 A1), Ciolfi (US-PGPUB-NO: 2005/0216248 A1) and Varadarajan (US-PGPUB-NO: 2018/0095867 A1), in further view of Raghavan et al. (US-PGPUB-NO: 2017/0161180 A1) hereinafter Raghavan.

As per claim 2, Isoda modified with Ciolfi and Varadarajan teaches wherein the processing circuitry analyzes the software, thereby extracting, as the state variable, a second variable out of a plurality of variables excluding a first variable (“The condition extraction unit 21 reads the signal value conditions 124 stored in the specification storage unit 123 of the storage 122, and extracts, from the signal value conditions 124, an input condition 31 for each input signal and an output condition 32 for each output signal, as illustrated in FIG. 4,” see Isoda paragraph [0059]), the plurality of variables being shared among the processes of the plurality of steps and holding values according to the execution result of the process of each step (“This extracts a plurality of input conditions 31 and a plurality of output conditions 32,” see Isoda paragraph [0059]).
Isoda modified with Ciolfi and Varadarajan do not teach the first variable being to make the process of a subsequent step different according to whether the first variable reaches a threshold value. However, Raghavan teaches the first variable being to make the process of a subsequent step different according to whether the first variable reaches a threshold value (“Furthermore, the one or more user devices 108 are used to input risk parameters, a predetermined threshold score set by the one or more user for optimization and other such parameters related to the optimization of the test suite in usage,” see Raghavan paragraph [0025], where the input risk parameters is interpreted as the first variable and the predetermined threshold is interpreted as the threshold variable, the threshold being used to set different parameters (i.e., different subsequent steps)).
Isoda, Ciolfi, Varadarajan and Raghavan are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Isoda’s teaching of generating test cases in system development, Ciolfi’s teaching of restoration of simulation context information from a previous simulation or execution into a new simulation or execution of a block diagram and Varadarajan’s teaching of selection of test cases for regression testing with Raghavan’s teaching of optimizing test suite with a plurality of test cases along with one or more optimization 

As per claim 3, Isoda modified with Ciolfi, Varadarajan and Raghavan teaches wherein the processing circuitry to which information indicating a specification of the first variable is input (“an input condition 31 for each input signal,” see Isoda paragraph [0059]), and determines the first variable based on the information input to the program information input unit (“The condition extraction unit 21 writes, into the memory 121, the plurality of input conditions 31 and the plurality of output conditions 32 that have been extracted,” see Isoda paragraph [0059]).

As per claim 4, Isoda modified with Ciolfi, Varadarajan and Raghavan teaches wherein the processing circuitry analyzes the software, thereby determining the first variable (“Signal value conditions 124, an implementation product 125, and so on are stored in the specification storage unit 123. The signal value conditions 124 indicate an input condition for each of a plurality of input signals for the target system 30 and an output condition for each of a plurality of output signals for the target system 30 in external specifications of the target system 30,” see Isoda paragraph [0047]).

wherein the processing circuitry determines that, with respect to both of the state variable and the variable that makes the process of the subsequent step different according to whether the variable reaches the threshold value (“Furthermore, the one or more user devices 108 are used to input risk parameters, a predetermined threshold score set by the one or more user for optimization and other such parameters related to the optimization of the test suite in usage,” see Raghavan paragraph [0025], where the input risk parameters is interpreted as the first variable and the predetermined threshold is interpreted as the threshold variable, the threshold being used to set different parameters (i.e., different subsequent steps), when values of the state variable and the variable after execution of one of the plurality of steps are respectively equal to values of the state variable and the variable after execution of a different step, those two steps are completely equivalent steps (“If the test cases 36 can be generated with respect to Method 4, the test case generation unit 24 subsequently determines whether or not the value of each output signal matches an expected value with respect to Method 5, using each test case 36 generated by Method 4 as an input,” see Isoda paragraph [0102], where method 4 and method 5 produced matching output signals and Method 4 and Method 5 are successive steps)), and, until arriving at the step whose process is to be executed later out of the two steps determined to be the completely equivalent steps, sequentially analyzes the software excluding the one of the two steps determined to be the equivalent steps, step by step (“Referring to the example illustrated in FIG. 12, the test case generation unit 24 executes the Back-to-Back test using the input signals of each test case 36 generated in Method 4 as inputs and determines whether or not the value of each output signal matches the expected value,” see Isoda paragraph [0103]), thereby generating the value to be included in the test case (“the selection module 314 may generate a minimized test suite that tests every method M1, M2, M3, and M4 with minimal redundancy,” see Varadarajan paragraph [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193